DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2150759 to Cushman (Cushman) in view of DE 10242518 to Eckhart (Eckhart).
In reference to claim 1, Cushman teaches a drawer (20, FIG. 1-4) comprising a body (FIG. 3) having a front panel (22, FIG. 1-4), a rear panel (23, FIG. 1-4), two side panels (24 and 25, FIG. 1-4), and a floor panel (27, FIG. 1-4); at least one divider (32, FIG. 1-4), each divider movable between a non-use position and a use position (FIG. 1-4), wherein when the at least one dividers are in the use position, the body is divided into more than one compartments (FIG. 1-4); more than one temperature sensors (par 0035), one sensor located within each of the more than one compartments (par 0035); and a ducted cover (50, FIG. 2-4) sized and configured to fit over the body, the ducted cover having a channel (60, 65, 68 and 74, FIG. 2-4) on an upper surface of the cover, the channel connecting to more than one fans (56 and 57, FIG. 2-4), one fan located over each of the more than one compartments, wherein the channel is configured to be in fluid communication with a cold air supply duct or an air return duct (inherent in the structure of FIG. 1-4), but does not teach a hub centrally located in the body, wherein the divider is pivotable and connected to the hub.  Eckhart teaches a drawer with a flexible divider (FIG. 1-6) comprising a hub (70, FIG. 5-6) centrally located in the body, wherein the divider (28 and 68, FIG. 5-6) is pivotable and connected to the hub (FIG. 5-6) in order to divide the space centrally into equal subspaces while lower the cost of the production (par 0006).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cushman, to include a hub centrally located in the body, wherein the divider is pivotable and connected to the hub, as taught by Eckhart, in order to divide the space centrally into equal subspaces while lower the cost of the production.
	In reference to claim 2, Cushman and Eckhart teach the system as explained in the rejection of claim 1, and Eckhart additionally teaches wherein the hub (70, FIG. 1-6) extends between a lower surface of the ducted cover and an upper surface of the floor panel (FIG. 1-6).
In reference to claim 3, Cushman and Eckhart teach the system as explained in the rejection of claim 1, and Cushman additionally teaches a top cover (79, FIG. 1-4) configured to fit over the ducted cover.
In reference to claim 4, Cushman and Eckhart teach the system as explained in the rejection of claim 1, and Cushman additionally teaches wherein the temperature sensors and the fans are in operable connection with a user interface (inherent from the structure in FIG. 1-4 and par 0035).
In reference to claim 5, Cushman and Eckhart teach the system as explained in the rejection of claim 4, but they do not teach explicitly wherein the user interface permits a user to select an intended use and/or temperature for each of the more than one compartments.  However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various refrigerators comprising user interface to be obvious in order to provide a direct input on what temperature is desired within the refrigerator.
In reference to claim 6, Cushman and Eckhart teach the system as explained in the rejection of claim 4, but they do not teach explicitly wherein the fans are variable speed fans.  However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various refrigerators utilizing variable speed fans to be obvious in order to provide an energy efficient system.
In reference to claim 9, Cushman and Eckhart teach the system as explained in the rejection of claim 1, and Cushman additionally a refrigerator comprising the refrigerator drawer of claim 1 (FIG. 1).
In reference to claim 10, Cushman and Eckhart teach the system as explained in the rejection of claim 9, and Cushman additionally teaches wherein the refrigerator having a fresh food compartment (12, FIG. 1) has a French door configuration (FIG. 1), but does not explicitly teach a bottom mount configuration.  However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various refrigerators utilizing bottom mount configuration to be obvious in order to provide more space within the freezer compartment.
Allowable Subject Matter
Claims 11-20 are allowed.
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            
12/17/2022